                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION
                                 PIKEVILLE

JEFF HUANG,                                )
                                           )
      Plaintiff,                           )
                                           )            No. 7:18-CV-11-REW
v.                                         )
                                           )            OPINION & ORDER
PRESBYTERIAN CHURCH (U.S.A.), A            )
CORPORATION, et al.,                       )
                                           )
      Defendants.
                                  *** *** *** ***

       Plaintiff Jeff Huang, a former student at the University of Pikeville’s Kentucky

College of Osteopathic Medicine (KYCOM), brings a host of claims, under numerous

theories, against a corporate arm of the Presbyterian Church,1 his former school (the

University of Pikeville), and various past and present University personnel.2 DE 6

(Amended Complaint).3 The suit stems from Plaintiff’s ill-fated tenure as a med-student,

his eventual withdrawal from the school, and the aftermath. As to the Complaint’s4

thirteen pleaded Counts, most are time-barred, several rely on statutes that are not

enforceable through a private cause of action, and another is inadequately pleaded.

Further, Plaintiff states no claim, of any kind, against the Church Defendant.




1
  Namely, the Presbyterian Church (U.S.A.), A Corporation, hereinafter the “Church
Defendant.” DE 6 at ¶ 4.
2
  Specifically, Linda Dunatov, Gerald Laurich, Boyd R. Buser, James Hurley, Burton
Webb, and Paul R. Patton. DE 6 at 1. Along with the Defendant institution, collectively
the “University Defendants.”
3
  Plaintiff also names an unidentified number of “Unknown Defendants,” hereinafter
“Doe Defendants.” DE 6 at ¶ 12.
4
  The Court, for brevity’s sake, refers to the operative DE 6 Amended Complaint as
simply the “Complaint.”


                                           1
Accordingly, and for the reasons fully explained below, the Court wholly dismisses

eleven Counts and all claims against the Church Defendant.

I.     BACKGROUND

       Plaintiff alleges violations of 42 U.S.C. §§ 1983 & 1985 (Counts I, II, & XII),

federal mail and wire fraud statutes, 18 U.S.C. §§ 1341 & 1343 (Counts III & IV),

RICO’s conspiracy prohibition, 18 U.S.C. § 1962(d) (Count V), the Family Educational

Rights and Privacy Act (FERPA), 20 U.S.C. § 1232g (Count VII), and Title VI of the

Civil Rights Act of 1964, 42 U.S.C. § 2000d (Count X). Huang also asserts multiple

Kentucky-law claims, including: common-law privacy invasion (Count VI), a KRS

164.283 violation (Count IX), breach of contract (Count XI), violations of Article II & III

of the Commonwealth’s constitution (Count XII), and an untethered Count for punitive

damages (Count XIII).

       A. Facts

       Huang bases his claims on the following allegations:5

--     In September 2011, Defendant Dunatov (then-Dean of the med school) told

another student that Huang was struggling academically, had inadequate grades, and

failed to attend a learning skills workshop.

--     Sometime in 2012, Defendant Laurich (then-faculty at the med-school) falsely

claimed Plaintiff was asleep in class. When Plaintiff denied the claim, Laurich replied,

“Well, your eyes were significantly shut.” Plaintiff and, in Huang’s view, other students




5
 Under the relevant standard, the Court assesses (and, here, recites) the facts in favor of
and as alleged by Plaintiff. Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). The
factual summary is from the Amended Complaint, the operative pleading, unless
otherwise noted. DE 6 at ¶¶ 14–58.


                                               2
perceived Laurich’s response as intending an aspersion on Plaintiff’s East Asian

ethnicity.

--      In (approximately) 2013, the University established a “Student Ethics Council”

(the SEC) to which it conferred authority over functions previously reserved to

University personnel. On October 22, 2013, the SEC president wrote Plaintiff a warning

that directed him to enter the classroom using the back entrance if he arrived late for

class. The SEC purportedly allowed four Caucasian class members late entry through the

front entrance with no adverse consequences.

--      On November 21, 2013, Plaintiff posted a warning about potential campus gang

activity on Facebook and stated: “You can guess at their demographic.” On November

25, 2013, the SEC—misquoting Plaintiff as stating “I bet you can guess their

demographics”—charged Huang with making a racially-centered, derogatory, and

unprofessional comment unbecoming a future doctor. Defendant Dunatov denied

Plaintiff’s appeal and equated the violation to a prior student’s posting of a female

patient’s genitalia on Facebook.

--      In May 2014, Plaintiff (without reasonable notice or opportunity to prepare) failed

a mandatory remedial Internal Medicine exam, purportedly based on eighty PowerPoint

packets and a 6,400-page textbook. Approximately 20% of the exam addressed

electrocardiograms—a topic covered in only one PowerPoint packet. The remedial exam

did not coincide with the regular semester’s instruction content. Based on Plaintiff’s

failed examination, Defendant Soletz (then-Dean of Promotions and Matriculation)

recommended Huang’s dismissal from the med school. Defendant Buser (then-Dean of

the med school) upheld Soletz’s decision on appeal and advised Huang that KYCOM




                                             3
would dismiss him unless he voluntarily withdrew. See DE 6-5 (Pl’s Ex. E – Buser’s July

25, 2014, letter to Huang). Dean Buser also explained that he would not give Plaintiff a

favorable recommendation to any other med school.

--     On a July 25, 2014, phone call, Defendant Buser advised Plaintiff that he had

previously assisted a Caucasian student, who failed courses for three straight years at the

University’s med school, to enroll at another school. Buser claimed that he would not

offer Huang similar aid.

--     On August 26, 2014, Plaintiff took the Comprehensive Osteopathic Medical

Licensing Examination (COMLEX) level-one exam. See DE 6-7 (Pl’s Ex. G). However,

COMLEX invalidated Plaintiff’s minimal passing score after the Defendant University

notified the administering board of Plaintiff’s withdrawal. The University permitted one

of Huang’s Caucasian, but otherwise similarly situated, classmates to take the COMLEX

exam four times. The classmate has since graduated from the University’s med school.

--     When Plaintiff completed his second year of med school, KYCOM considered

Huang and seven of his classmates marginal academically. The University allowed the

six Caucasian students in this cadre immediately to repeat their second-year classes; the

University notified the other two academically marginal students, Plaintiff and another

Taiwanese student, that they would not receive the same opportunity.

--     Beginning in 2012, Plaintiff retained counsel and attempted to resolve his dispute

with the University. On July 19, 2012, the University’s then-counsel invited Plaintiff’s

counsel to discuss the issues. A September 14, 2016, letter from the University

Defendants’ current counsel to Kentucky’s Council on Post-Secondary Education




                                            4
(CPE)—responding to Plaintiff’s complaint, see DE 16-2—stated the University’s denial

of forcible withdrawal and discrimination.6

       B. Posture

       The Church and University Defendants, separately, pursue dismissal. DE 8 & 10

(Motions). The motions stand fully briefed and ripe for review. DE 12 & 13 (Responses);

DE 14 & 16 (Replies); see also DE 11 (University Defendants approving Church

Defendant’s DE 8 effort). The Church Defendant principally pursues dismissal on the

following basis: “Huang’s Amended Complaint simply contains no substantive factual

allegation concerning the A Corporation that even remotely suggests [it] is liable to

Huang for the harms he alleges.” DE 8-1 at 3. The University Defendants argue for

dismissal under a variety of theories including statutes of limitations, absence of a private

cause of action, and simple inadequate pleading. See generally DE 10. Ultimately, the

Court finds the motions well-founded, Plaintiff’s responses unavailing, and dismissal of

the targeted claims warranted.

       C. Dismissal Standard

       To survive a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft



6
  Plaintiff references and quotes from the letter in his Complaint. Accordingly, the Court
may (and does) consider the full document “without converting a motion to dismiss into
one for summary judgment.” Commercial Money Ctr., Inc. v. Illinois Union Ins. Co., 508
F.3d 327, 336 (6th Cir. 2007) (citing Jackson v. City of Columbus, 194 F.3d 737, 745 (6th
Cir. 1999)); see also Weiner v. Klais & Co., 108 F.3d 86, 89 (6th Cir. 1997) (“[A]
defendant may introduce certain pertinent documents if the plaintiff fails to do so.”),
abrogated on other grounds by Swierkiewicz v. Sorema N.A., 122 S. Ct. 992 (2002).
Because the letter was “incorporated by reference and quoted extensively, [it] [is] central
to the [Plaintiff's] claims. Moreover, neither party contests the appropriateness of [its]
consideration on review of [Defendants] motion[s] to dismiss.” In re Fair Fin. Co., 834
F.3d 651, 656 (6th Cir. 2016), reh'g denied (Sept. 23, 2016).


                                              5
v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 127 S. Ct.

1955, 1974 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. However, “a formulaic recitation of a cause of action’s

elements will not do[.]” Twombly, 127 S. Ct. at 1965. Courts “must construe the

complaint in the light most favorable to the plaintiff and accept all allegations as true.”

Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). Yet, courts need not accept

“legal conclusion[s] couched as [ ] factual allegation[s].” Papasan v. Allain, 106 S. Ct.

2932, 2944 (1986).

       Hinging on Rule 8’s minimal standards, Twombly and Iqbal7 require a plaintiff to

“plead facts sufficient to show that her claim has substantive plausibility.” Johnson v.

City of Shelby, 135 S. Ct. 346, 347 (2014). Where plaintiffs state “simply, concisely, and



7
  Plaintiff suggests that the Conley v. Gibson, 78 S. Ct. 99 (1957), “notice pleading”
standard, in-part, survived Twombly and Iqbal, and that the “plausibility” bar for claims
at the dismissal stage does not apply to eleven of his Counts. DE 12, at 4–5. The Court
disagrees. Sixth Circuit precedent forecloses Plaintiff’s theory:
        The Supreme Court recently raised the bar for pleading requirements
        beyond the old “no-set-of-facts” standard of Conley v. Gibson . . . that had
        prevailed for the last few decades. [Iqbal; Twombly.] Conley itself had
        reflected the change away from “code pleading” to “notice pleading,” and
        the standard it announced was designed to screen out only those cases that
        patently had no theoretical hope of success.
        ...
        The Court has now explained, however, that a civil complaint only
        survives a motion to dismiss if it “contain[s] sufficient factual matter,
        accepted as true, to state a claim to relief that is plausible on its face.”
        Iqbal, 129 S.Ct. at 1949. Indeed, while this new Iqbal/Twombly standard
        screens out the “little green men” cases just as Conley did, it is designed to
        also screen out cases that, while not utterly impossible, are “implausible.”
Courie v. Alcoa Wheel & Forged Prod., 577 F.3d 625, 629–30 (6th Cir. 2009) (footnote
omitted). Twombly & Iqbal elevated pleading requirements and modified the Rule
12(b)(6) standard. Plaintiff’s attempt to limit those cases to their specific facts is
untenable.


                                            6
directly events that . . . entitle[ ] them to damages,” the rules require “no more to stave off

threshold dismissal for want of an adequate statement[.]” Id.; El-Hallani v. Huntington

Nat. Bank, 623 F. App’x 730, 739 (6th Cir. 2015) (“Although Twombly and Iqbal have

raised the bar for pleading, it is still low.”).

        Generally, “matters outside of the pleadings are not to be considered by a court in

ruling on a . . . motion to dismiss.” Weiner, 108 F.3d. at 88. However, the Court may

“consider other materials that are integral to the complaint, are public records, or are

otherwise appropriate for the taking of judicial notice.” Ashland, Inc. v. Oppenheimer &

Co., 648 F.3d 461, 467 (6th Cir. 2011) (internal quotation marks and citation omitted).

While a statute of limitations defense often is not appropriate for consideration as part of

a 12(b)(6) motion, such defense may prevail “where the allegations of the complaint itself

set forth everything necessary to satisfy the affirmative defense, such as when a

complaint plainly reveals that an action is untimely.” Andonissamy v. Hewlett-Packard

Co., 547 F.3d 841, 847 (7th Cir. 2008); Marsh v. Genentech, Inc., 693 F.3d 546, 554–55

(6th Cir. 2012) (“A motion to dismiss can be premised on an affirmative defense . . . if

‘the plaintiff's own allegations show that a defense exists that legally defeats the claim for

relief.’” (internal citation omitted)).

II.     THE PRESBYTERIAN CHURCH

        At the dismissal stage, the Court accepts as true that the Church Defendant is in

some way “affiliated” with the Defendant University. Defendant’s motion-stated contrary

factual claims are, thus, irrelevant to the Court’s 12(b)(6) analysis.8 On the other hand,



8
  The Court, consistent with Rule 12(d), does not consider the parties’ extra-pleading
factual contentions and attachments regarding affiliation, for purposes of this motion.
Ennis v. Wells Fargo Bank, N.A., No. 1:10–CV–751, 2011 WL 1118669, at *2 (W.D.


                                                   7
the “affiliation” contention is the only material factual allegation Plaintiff directs to the

Church Defendant. [Indeed, Plaintiff does not individually depict the Church as a party.

See DE 6 at ¶¶ 5–13.] Huang’s bare claim of “affiliation” states no plausible entitlement

to relief, under any pleaded theory, against the Church Defendant. Thus, the Court

dismisses the Plaintiff’s claims as to that entity under Rule 12(b)(6).

        Plaintiff contends that “in many instances the terms ‘affiliate’ and ‘affiliated’

describe a corporate connection that is legally cognizable[.]” DE 13 at 7. True enough, as

a general proposition. However, Huang’s definitional theory ultimately offers him no aid.

Plaintiff’s argument, at most, establishes the possibility that circumstances could

theoretically confer meaning on the term “affiliated” to make a legally significant

connection. Yet, Huang entirely fails to connect that bare prospect to the reality of his

Complaint, i.e., he does not explain how the pleaded “affiliation” allegation supports or

implies an actionable claim against the Church Defendant. Cunningham v. Kondaur

Capital, No. 3:14-1574, 2014 WL 8335868, at *7 (M.D. Tenn. Nov. 19, 2014), report

and recommendation approved, No. 3:14-CV-01574, 2015 WL 1412737 (M.D. Tenn.

Mar. 26, 2015) (“[T]he mere possibility that a defendant may be vicariously liable is not

sufficient to state a claim for relief, and pleading facts that are merely consistent with

liability is not enough.”).

        Undoubtedly, the University could be “affiliated” (under one of the many

available interpretations of that amorphous term) with a great many organizations. But all

such “affiliates” are not, merely by associating with the Defendant in any recognizable

form, subject to vicarious liability for alleged University wrongs. Vicarious liability is a


Mich. March 25, 2011) (citation omitted) (“A district court's decision to exclude such
materials should be explicit.”).


                                              8
defined legal doctrine applicable only under specific circumstances, none of which are,

here, pleaded. [For instance, the Complaint alleges no plausible basis for an agency

finding under any recognized theory. See, e.g., Restatement (Third) Agency § 1.01 (2006)

(defining “Agency”); id. at § 2.03 (“Apparent Authority”); id. at § 4.01 (defining

“Ratification”).] Stated otherwise, Plaintiff identifies no mechanism for holding the

Church Defendant, affiliated or not, liable for any other Defendant’s purported misdeeds.

       To survive dismissal, a complaint must “contain either direct or inferential

allegations respecting all material elements necessary for recovery under a viable legal

theory.” D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014) (internal quotation

marks omitted). Plaintiff’s factual allegations needed to “do more than create speculation

or suspicion of a legally cognizable cause of action; they [needed to] show entitlement to

relief.” League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir.

2007) (citing Twombly, 127 S. Ct. at 1965) (emphasis in original). Again, the Complaint

mentions no agency or vicarious liability theory, and alleges no direct Church

involvement.9 In short, Plaintiff entirely failed to state any claim against the Church

Defendant.

       A company could be affiliated by ownership, governance, control, contract, or by

custom or operation of law. Some affiliations could implicate agency; most certainly



9
  Even Plaintiff’s response does not explain how, in this case, vicarious liability could
apply to the Church Defendant. See DE 13, at 9 (“Plaintiff submits that . . . his allegations
that the Church and the Defendant University are ‘affiliated’ more than suffice to raise a ‘
reasonable inference’ that the Defendant University is, or might be, vicariously liable to
the Plaintiff.”); cf. Brenay v. Schartow, 709 F. App'x 331, 336 (6th Cir. 2017) (“It is not
enough for a party to mention a possible argument in the most skeletal way and leave the
court to put flesh on its bones.” (internal citations and quotation marks are omitted)).
Plaintiff, at most, identifies the contours of a vicarious liability theory that he did not
actually plead. DE 13, at 8.


                                             9
would not. The Court can plausibly glean nothing from the naked alleged affiliation,

which has no independent, determinative meaning in the context of imputed or vicarious

liability.10

III.    THE UNIVERSITY DEFENDANTS

        A. Statutes of Limitations

        Seven of Plaintiff’s claims are facially untimely. Neither collateral estoppel nor

the continuing violation doctrine save the tardy claims. Accordingly, the Court dismisses

Counts I, II, VI, VIII, IX, X, and XII.11



10
   See, e.g., United States v. Am. Mercantile Corp., 889 F. Supp. 2d 1058, 1071 (W.D.
Tenn. 2012) (“The Supreme Court has remarked that ‘it is a general principle of
corporate law deeply ingrained in our economic and legal systems that a parent
corporation (so-called because of control through ownership of another corporation's
stock) is not liable for the acts of its subsidiaries.’” (quoting United States v. Bestfoods,
118 S. Ct. 1876, 1884 (1998))); id. at 1071 n.22 (citing additional authority).
11
   The Court is cognizant of the Sixth Circuit’s general reluctance “to dismiss complaints
based on affirmative defenses at the pleading stage and before any discovery has been
conducted.” Lockhart v. Holiday Inn Exp. Southwind, 531 F. App'x 544, 547 (6th Cir.
2013). However, the Court finds that the Complaint presents the rare case in which “the
plaintiff has anticipated the defense and explicitly addressed it in the pleadings.” Pfeil v.
State St. Bank & Tr. Co., 671 F.3d 585, 599 (6th Cir. 2012), overruled on other grounds
by Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct. 2459 (2014). “Here, [Huang]'s
complaint [ci]ted [a statute of limitations] and preemptively alleged [facts relevant only
to his arguments] to defeat [the time bar].” Marsh, 693 F.3d at 555; see DE 6, at ¶ 17,
56–58. The 2017 pleading alleges 2011 events, DE 6 at ¶ 15, two paragraphs before
identifying a limitations period that would, if not effectively anticipated, justify dismissal.
The Court infers, from Plaintiff’s inclusion of an obviously self-defeating allegation,
intentional anticipation. Plaintiff’s incorporation, in Complaint allegations, of events that
principally serve as grounds for his response to a limitations defense, see DE 6 at ¶¶ 56–
58, cinches the finding.
         A plaintiff alleging clearly untimely claims may sometimes rely on the limited
12(b)(6) review standard to overcome the dismissal hurdle. Perry v. Merit Sys. Prot. Bd.,
137 S. Ct. 1975, 1986 n.9 (2017) (“[A]n affirmative defense to a plaintiff's claim for
relief, [is] not something the plaintiff must anticipate and negate in her pleading.”). Here,
however, Plaintiff intentionally teed up the expected defense, included an anticipatory
response, and declined to argue against the Court’s resolution of the numerous limitations
defenses Defendants assert at this preliminary stage. That is, Huang, effectively,
submitted the statute of limitations defense, and his response, for the Court’s


                                              10
       The parties do not dispute the applicable limitations periods. For § 1983 and Title

VI claims, federal courts borrow forum states’ personal injury statutes of limitation. See

Wilson v. Garcia, 105 S. Ct. 1938, 1949 (1985) (Section 1983); Lillard v. Shelby Cty. Bd.

of Educ., 76 F.3d 716, 729 (6th Cir. 1996) (“Indeed, all of the circuits deciding the

[limitations period for Title VI claims] have uniformly applied the state personal injury

limitations period.” (internal citations omitted)). Here, the relevant statute surely is the

one-year limitation period provided by KRS 413.140. Ham v. Marshall Cty., Ky., No.

5:11-CV-11, 2012 WL 5930148, at *3 (W.D. Ky. Nov. 27, 2012) (citing Collard v. Ky.

Bd. of Nursing, 896 F.2d 179, 182 (6th Cir. 1990)) (Section 1983); Smith v. Spalding

Univ., No. 3:15-CV-00595-GNS, 2016 WL 3748522, at *2 (W.D. Ky. July 8, 2016)

(Title VI). Kentucky law required Plaintiff to “commence[ ]” his (Count I, Count X &

Count XII12) civil rights claims “within one (1) year after the cause[s] of action




consideration within the 12(b)(6) plausibility rubric. Tamayo v. Blagojevich, 526 F.3d
1074, 1086 (7th Cir. 2008) (“A plaintiff pleads himself out of court when it would be
necessary to contradict the complaint in order to prevail on the merits. . . . If the plaintiff
voluntarily provides unnecessary facts in her complaint, the defendant may use those
facts to demonstrate that she is not entitled to relief.” (internal citations and quotation
marks omitted)). Ultimately, because Plaintiff “anticipated the defense . . . in a way that
shows that [his] response to the defense lacks merit[,]” the Court assesses and
(ultimately) dismisses the untimely claims. Marsh, 693 F.3d at 555.
12
   Plaintiff, in response, suggests that his Fourteenth Amendment claim was, at least in
part, meant as a Bivens claim. DE 12 at 17. Bivens, however, provides only a cause of
action against federal officials for alleged Fourth Amendment violations; a class of
parties and a provision not involved in this matter. See Ziglar v. Abbasi, 137 S. Ct. 1843,
1854 (2017) (In Bivens, “[t]he Court held that, even absent statutory authorization, it
would enforce a damages remedy to compensate persons injured by federal officers who
violated the prohibition against unreasonable search and seizures.”). To the extent
Plaintiff suggests that the Court may apply Bivens expansively, to include the alleged
Fourteenth Amendment violation, he is mistaken. See id. at 1857 (“[T]he Court has made
clear that expanding the Bivens remedy is now a ‘disfavored’ judicial activity. Iqbal, 556
U.S., at 675, 129 S. Ct. 1937. This is in accord with the Court's observation that it has
‘consistently refused to extend Bivens to any new context or new category of


                                              11
accrued[.]” KRS 413.140(1)(a) & (c). A one-year limit also applies to Plaintiff’s § 1985

claim (Count II):

         KRS 413.120(1) imposes a one-year statute of limitations for personal
         injury suits in Kentucky. For a 42 U.S.C. § 1985 action, a court “must
         look to the most analogous statute of limitations of the state in which the
         cause of action arose.” Bedford [v. Univ. of Louisville Sch. of Med., 887
         F.2d 1086, 1086] (6th Cir.1989). Kentucky's one-year statute of
         limitations for conspiracies, KRS 413.140(1)(c), applies to 42 U.S.C. §
         1985 actions because it is most analogous to the § 1985 actions. Id.

Eubank v. Collins, No. CIV.A. 11-326-C, 2012 WL 245234, at *1 (W.D. Ky. Jan. 26,

2012).

         Defendants assumed, and Plaintiff did not dispute, that the common-law privacy

breach (Count VI) claim triggers by Kentucky’s catch-all 5-year statute of limitations.

DE 10 at 13; see KRS 413.120(b) (requiring commencement within five years for “[a]n

action for an injury to the rights of the plaintiff, not arising on contract and not otherwise

enumerated”). The Court, for now, accepts the parties’ operating assumption.13 The IIED



defendants.’” (quoting Correctional Services Corp. v. Malesko, 122 S. Ct. 515, 520
(2001)).
13
   In Branham v. Micro Computer Analysts, the Sixth Circuit applied Kentucky’s one-
year statute for libel and slander claims to an invasion of privacy claim. 350 F. App'x 35,
38 (6th Cir. 2009). The Branham Court explained:

         [T]he rule is firmly established in Kentucky that a statute of limitations
         which specifically mentions a recognized tort applies to all actions
         founded on that tort regardless of the method by which it is claimed the
         tort has been committed. . . . Kentucky also observes the related rule that a
         specific statute of limitations covers all actions whose real purpose is to
         recover for the injury addressed by it in preference to the general statute of
         limitations.
         ....
         [T]he Branhams' claim for the invasion of privacy “springs” from the
         same act underlying their claims for libel and slander[.]

Id. at 37–38 (internal citations and quotation marks omitted). However, the Court finds
Branham distinguishable. In 1981, the Commonwealth’s high court officially adopted the


                                              12
(Count VIII) and KRS 164.283 claims (Count IX)14 also carry 5-year limitations periods.

Craft v. Rice, 671 S.W.2d 247, 251 (Ky. 1984) (“There is a right to be free of emotional

distress arising from conduct by another. Because the essence of the tort is the

interference with this right and not whether any bodily harm results, the five-year statute

of limitations applies.”); KRS 413.120(2) (requiring commencement within five years for

“[a]n action upon a liability created by statute, when no other time is fixed by the statute

creating the liability.”).

                1. Counts I, II, X, and XII

        Plaintiff’s civil-rights based (42 U.S.C. §§ 1983, 1985, 2000d) claims facially fail

as time barred by the applicable one-year statutes of limitations. The alleged factual bases




Restatement (Second) of Torts’ privacy-tort principles. McCall v. Courier-Journal &
Louisville Times Co., 623 S.W.2d 882, 887 (Ky. 1981). The McCall Court further stated
that “[a]n action for defamation and an action for invasion of privacy (false light) are
closely allied.” Id. at 888–89. Thus, McCall supports Branham’s application of the one-
year limit for “false light” tort claims.
        However, the “real purpose” of the unreasonable publicity theory (which the
Court views as the instant privacy claim’s basis) within Kentucky’s privacy tort suite,
unlike the “false light” publicity formulation, is not necessarily recovery for “the injury
addressed by” suits for libel or slander. Branham, 350 F. App’x at 37. Thus, Branham
does not mandate application of Kentucky’s one-year period for defamation claims here.
Given the parties’ failure to pursue application of an alternative limitation, the Court
applies KRS 413.120(b).
14
   KRS 164.283(2) is a criminal statute that mandates confidentiality of academic records.
See also KRS 164.991 (“Any person who deliberately violates the provisions of KRS
164.283, upon conviction, shall be punished by a fine of not less than twenty-five dollars
($25), nor more than one hundred dollars ($100), and/or imprisonment in the county jail
for up to thirty (30) days.”). However, Kentucky authorizes civil actions under such a
law: any “person injured by the violation of any statute may recover from the offender
such damages as he sustained by reason of the violation, although a penalty or forfeiture
is imposed for such violation.” KRS 446.070.


                                              13
for Counts I, II, X, and XII occurred prior to September 14, 2016.15 Thus, Plaintiff’s

September 14, 2017, Complaint came too late.

               2. Counts VI, VIII, and IX

       Huang’s state-law privacy (common law and KRS 164.283) and outrage claims

are also untimely under the applicable five-year limitations periods. All three claims rely

on Defendant Dunatov’s alleged release of Plaintiff’s academic information to a third-

party student in September 2011. Plaintiff’s suit—filed approximately six years after

Defendant’s cited disclosures—clearly came after expiration of the relevant statutory

periods.

               3. Tolling Theories

       Contrary to Plaintiff’s contentions, neither equitable estoppel nor the doctrine of

continuing violations spares the untimely claims. Huang does not challenge Defendant’s

assertions regarding the timeline for the underlying factual allegations. Rather, Plaintiff

pursues tolling under continuing violations and equitable estoppel theories. Because

Huang fails to present any valid tolling basis the Court dismisses I, II, VI, VIII, IX, X,

and XII, as untimely.

                        a. Continuing Violations

       Plaintiff’s continuing violations theory principally relies on three Complaint

paragraphs, which the Court, for the sake of clarity, fully reproduces here:

       56. Beginning in 2012, Plaintiff retained his present legal counsel, and
       attempted to resolve his dispute with the University.




15
  Indeed, the latest Plaintiff-reported event—excepting the University’s response to the
CPE complaint, discussed below—was a July 25, 2014, conversation between Plaintiff
and Defendant Buser. DE 6, at ¶ 53.


                                            14
       57. In a letter Plaintiff's counsel dated July 19, 2012, the University's then
       counsel, Daniel H. Combs invited Plaintiff's counsel to "contact this
       office" so that the respective counsel might "further discuss the matter."

       58. After four years of such discussions, the University's then counsel,
       Josh Salisbury, in a letter dated September 14, 2016, advised Plaintiff's
       counsel that the University's position was that "the University did not
       force Mr. Huang to withdraw from the KYCOM program or discriminate
       against him" and that "[t]he university of Pikeville requests that this
       Complaint be disposed of following review of this Response and the
       attached documentation." The letter further stated: "Nothing about the
       information or arguments presented above should be construed as a waiver
       or any defense or argument to which the University may be entitled."

DE 6 at ¶¶ 56–58. Plaintiff argues, and the Court accepts as true at this stage, that the

four-years of discussions included ultimately unsuccessful resolution efforts. However,

the Court cannot plausibly construe the allegations as averring a continuing violation, of

any kind, that would justify tolling.

       The continuing violations doctrine permits tolling of the limitations period under

three conditions:

       First, the defendant's wrongful conduct must continue after the
       precipitating event that began the pattern[.] . . . Second, injury to the
       plaintiff must continue to accrue after that event. Finally, further injury to
       the plaintiffs must have been avoidable if the defendants had at any time
       ceased their wrongful conduct.

Tolbert v. State of Ohio Dep't of Transp., 172 F.3d 934, 940 (6th Cir. 1999). The “Sixth

Circuit employs the continuing violations doctrine most commonly in Title VII cases, and

rarely extends it to § 1983 actions.” Sharpe v. Cureton, 319 F.3d 259, 266 (6th Cir.

2003); see also Slorp v. Lerner, Sampson & Rothfuss, 587 F. App'x 249, 257 (6th Cir.

2014) (“Courts have been ‘extremely reluctant’ to extend the continuing-violation

doctrine beyond the context of Title VII[.]” (internal citations omitted)). However, “[a]

plaintiff can establish a continuing violation if he or she shows a longstanding and




                                            15
demonstrable policy of discrimination.” Katz v. Vill. of Beverly Hills, 677 F. App'x 232,

236 (6th Cir. 2017) (internal citations and quotation marks omitted). In the

circumstances, Plaintiff essentially needed to allege that “some form of intentional

discrimination against the class of which plaintiff was a member was the . . . standing

operating procedure.” Basista Holdings, LLC v. Ellsworth Twp., 710 F. App'x 688, 693

(6th Cir. 2017) (internal citations and quotation marks omitted).16

       Additionally, because a “continuing violation is occasioned by continual unlawful

acts, not continual ill effects from an original violation[,]” Tolbert, 172 F.3d at 940

(internal citations omitted), Huang needed to allege “an act contributing to the claim

occur[ing] within the filing period[.]” Taylor, 452 F. App'x at 619 (quoting Morgan 122

S. Ct. at 2067). “When a continuing violation is found, a plaintiff is entitled to have the

court consider all relevant actions allegedly taken pursuant to the [ ] discriminatory

policy or practice, including those that would otherwise be time barred.” Sharpe, 319

F.3d at 267 (internal citations and quotation marks omitted).

       Preliminarily, the Court rejects Plaintiff’s blanket attempt to bootstrap the privacy

(Counts VI & IX) and IIED claims (Count VIII) into an overarching conspiracy theory

with readmission rejection as the culminating act. See DE 12 at 16. Huang did not plead a

collusive agreement (by or between any Defendants) to this effect. Moreover, all three



16
   The Court notes, but does not rely on as a basis for decision, Plaintiff’s apparent sole
reliance on the now-defunct serial violation theory. See DE 12 at 12. “The Sixth Circuit [
] previously recognized two distinct categories of continuing violations, namely, those
alleging serial violations and those identified with a longstanding and demonstrable
policy of discrimination.” Sharpe, 319 F.3d at 266. However, the Circuit, relying on
National Railroad Passenger Corp. v. Morgan, 122 S. Ct. 2061, 2070 (2002), has since
rejected the viability of a serial violation theory, i.e., the continuing violations doctrine
cannot be invoked to recover for “discrete acts of discrimination . . . occurring outside the
filing period.” Taylor v. Donahoe, 452 F. App'x 614, 619 (6th Cir. 2011)


                                             16
Counts are based on a single discrete event (in 2011). See DE 6 at ¶¶ 15–17; Slorp, 587 F.

App'x at 258 (“Liability attaches to a discrete act as soon as that act occurs[.]”). The

Complaint does not connect this event to either pleaded conspiracy theory (RICO or §

1985)—not as contributing conduct or as a predicate violation. Instead, Huang explicitly

ties Defendant Dunatov’s alleged disclosures to Kentucky privacy and outrage claims.

Stated otherwise, Plaintiff’s own allegations do not support and, in fact, refute any

contention that the privacy and IIED claims are “part of the ongoing conspiracy which he

has alleged.” DE 12 at 16.

       Applying the continuing violations analysis to the civil rights claims (Counts I, II,

X, and XII) presents a (slightly) closer call. The Court assumes, for argument’s sake, that

the pleaded facts support a potential inference of class-based discrimination toward those

of “East Asian ethnicity[.]” See DE 6 at ¶¶ 21, 28, 29, 37–38, 50–55. The civil rights

claims, nonetheless, remain time-barred because Plaintiff failed to allege an act

contributing to the claim within the timely filing period. See Taylor, 452 F. App'x at 619.

The Court has fully reviewed the letter that Plaintiff relies on for the alleged anchoring

act. See DE 16-2. The Court finds (and Plaintiff claims) no plausible basis to construe the

Defendant University’s letter submission, through counsel—and responding to Plaintiff’s

previously lodged CPE complaint—as an unlawful act of any kind. Continuing violations

tolling, again, requires “continual unlawful acts, not continual ill effects from an original

violation.” Tolbert, 172 F.3d at 940.

       Plaintiff contends the letter constituted the “University’s final rejection of his

attempts” to regain admission by complying with certain conditions. DE 12 at 12.

Nothing in the Complaint, however, suggests that Defendants reneged on (or presented)




                                             17
readmission guarantees after Plaintiff satisfied offered terms. At best, the pleadings,

though thinly, support an inference that the parties’ four-years of “discussions” included

possible resolution proposals. Despite Huang’s current claims, the pleadings offer no

indication of an illusory readmission promise.17

       The Court, stretching the Plaintiff-favorable inference requirement to its limits,

views the Complaint as supporting failed discussions culminating in the University

refusing to readmit Plaintiff. “At most, th[is] alleged act[ ] constitute[d] continual ill

effects from the” 2014 forced withdrawal. Mitchell v. Taylor, No. 16-6335, 2018 WL

4162255, at *3 (6th Cir. Apr. 16, 2018), cert. petition filed, ___ U.S. ___, 18-5886 (Sep.

7, 2018). Stated otherwise, the University’s “opposition to [Huang’s CPE complaint] is

not independently actionable because it merely gave ‘present effect’ to [allegedly illicit]

conduct that had occurred outside the limitations window.” Slorp, 587 F. App’x at 259.

       “Merely waving the wand of ‘continuing violation’ is not enough to weave

distinct and separate acts into a continuous narrative which eschews a one-year deadline.”

See Bullock v. City of Covington, No. CV 16-56-HRW, 2016 WL 6694486, at *4 (E.D.

Ky. Nov. 14, 2016), aff'd, 698 F. App'x 305 (6th Cir. 2017). Because Huang fails to

17
   Further, the pleadings contradict Plaintiff’s (un-pleaded) claim that the letter was the
first time the University notified him of a final readmission rejection. Huang resorted to
legal action in July 2016—as reflected in the Complaint text, see DE 6 at ¶ 58
(characterizing the letter as a “Response”), and the Complaint-incorporated letter. The
CPE filing leaves no room for a plausible inference that Huang was unaware of his
ultimate admittance fate before the University’s response. Certainly, Plaintiff is entitled
to reasonable inferences in his favor. However, the Court views the theory that Huang
somehow bore hope for readmission to an institution two-years after he was forced to
withdraw and while he was concurrently lodging misconduct allegations with state
authorities as relying entirely on “unwarranted factual inferences.” Morgan v. Church's
Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987) (noting absence of obligation for courts to
accept such unjustified inferences); see also Iqbal, 129 S. Ct. at 1949 (“[D]etermining
whether a complaint states a plausible claim is context-specific, requiring the reviewing
court to draw on its experience and common sense.”).


                                            18
plausibly allege any unlawful act within the filing period, the continuing violations

doctrine cannot save the untimely claims. See id. (“The continuing violation doctrine is

strictly construed and rarely applied in the Sixth Circuit.”)

                       b. Equitable Tolling / Estoppel

       Plaintiff contends that the University’s representations to his counsel regarding

readmission effectively induced Plaintiff to delay filing until the relevant limitations

periods expired. Thus, per Plaintiff, Defendants are equitably estopped from reliance on

limitations defenses and, alternatively, equitable tolling applies. The Court disagrees.

       “In determining whether equitable tolling is appropriate, [the Sixth Circuit has]

consistently considered the following factors: (1) lack of notice of the filing requirement;

(2) lack of constructive knowledge of the filing requirement; (3) diligence in pursuing

one's rights; (4) absence of prejudice to the defendant; and (5) plaintiff's reasonableness

in remaining ignorant of the legal requirement for filing his claim.” Taylor, 452 F. App'x

at 618 (internal citations omitted). Plaintiff claims no absence of actual or constructive

notice regarding the relevant filing deadlines. Nor does Huang allege that he diligently

pursued his rights or that Defendants would not be prejudiced.

       The Sixth Circuit directs federal courts to “sparingly bestow equitable tolling,”

and follows the general rule that “equitable tolling applies only when a litigant’s failure

to meet a legally-mandated deadline unavoidably arose from circumstances beyond [his]

control.” Graham-Humphreys v. Memphis Brooks Museum of Art, Inc., 209 F.3d 552,

560–61 (6th Cir. 2000) (internal citations omitted). Here, the Court sees no compelling

reason to toll the at-issue limitations periods. See id. (“Absent compelling equitable

considerations, a court should not extend limitations by even a single day.”). Huang,




                                             19
represented by counsel since 2012, attempted to negotiate his readmission to a school that

he claims discriminated against him over several years. When those efforts bore no fruit,

Plaintiff pursued legal action through a state agency. The pleadings offer no reasonable

basis to believe Plaintiff, or his counsel, was misled about (or ignorant of) the existence

of the statutes of limitations or the consequences of allowing lapse sans filing.

        “Similarly, equitable estoppel is invoked when a defendant takes steps to prevent

the plaintiff from timely filing her claims. . . . Application of equitable estoppel is

premised on misconduct by the defendant, as well as the plaintiff's actual and reasonable

reliance on that misconduct.” Taylor, 452 F. App'x at 618 (internal citations omitted).

The doctrine “is invoked in cases where the defendant takes active steps to prevent the

plaintiff from suing in time, such as by hiding evidence or promising not to plead the

statute of limitations.” Bridgeport Music, Inc. v. Diamond Time, Ltd., 371 F.3d 883, 891

(6th Cir. 2004) (internal citations omitted). To invoke equitable estoppel, a plaintiff must

“demonstrate that his ignorance is not attributable to a lack of diligence on his part.” Id.

       Even if the Court accepted as true Plaintiff’s un-pleaded, fanciful allegation that

Defendants initiated readmission discussions to induce Plaintiff to delay filing, that

would not warrant estoppel application here. Huang does not claim that Defendants made

any representations regarding the statutes of limitations. “[P]laintiff does not suggest how

this [conduct] prevented [him] from suspecting that the alleged” misconduct was

discriminatory or otherwise discovering his claims. Taylor, 452 F. App'x at 618. The

alleged false readmission assurances were “not vital to the existence of [P]laintiff’s

claim[s.]” Id. at 619.




                                             20
       Critically, Plaintiff does not claim that the alleged guarantees prevented timely

filing. Plaintiff was free to choose whether to file suit or pursue out-of-court resolution

or, as is typical, both. Indeed, the Complaint allegations, and incorporated documents,

surely indicate that Plaintiff did not rely18 on any readmission promise after July 2016—

when Plaintiff filed the CPE complaint.19 At bottom, Plaintiff’s allegations permit no

inference that his failure to timely file was attributable to anything other than “a lack of

diligence on his part[.]”. Bridgeport, 371 F.3d at 891 (internal citation omitted).

Accordingly, equitable estoppel does not apply.

               4. Sub-Conclusion

       Plaintiff’s IIED, privacy, and civil rights claims20 are untimely under the

applicable statutes of limitations. The efforts to circumvent the time bar through



18
   The Court also notes a lack of pleaded support for the reasonableness of Plaintiff’s
reliance. Indeed, Plaintiff’s claims suggest that by 2014, the med-school Dean not only
forced Huang to withdraw, but also advised Plaintiff the Dean would not recommend him
to another school.
19
   Kentucky law likewise requires reliance for estoppel application. See Gailor v. Alsabi,
990 S.W.2d 597, 604 (Ky. 1999) (“In order to prevail on a theory of estoppel, there must
be proof not only of an intent to induce inaction on the party to be estopped, but also of
reasonable reliance by the party claiming the estoppel.” (citing Adams v. Ison, 249
S.W.2d 791, 793 (Ky.1952)). No assertions suggest reliance.
20
   Plaintiff’s time-barred § 1983 claims also lack a critical allegation. Namely, Huang
entirely fails to allege that constitutional deprivations were “committed by a person
acting under color of state law.” Toth v. City of Toledo, 480 F. App'x 827, 831 (6th Cir.
2012) (citations omitted). “The ultimate issue in determining whether a person is subject
to suit under § 1983 is the same question posed in cases arising under the Fourteenth
Amendment: is the alleged infringement of federal rights ‘fairly attributable to the
State?’” Rendell-Baker v. Kohn, 102 S. Ct. 2764, 2770 (1982) (quoting Lugar v.
Edmondson Oil Co., 102 S. Ct. 2744, 2754 (1982)).
        A concededly private defendant, as here, can only “be held to constitutional
standards when its actions so approximate state action that they may be fairly attributed
to the state.” Lansing v. City of Memphis, 202 F.3d 821, 828 (6th Cir. 2000). The Sixth
Circuit applies three tests to determine Lugar’s fair attribution requirement. See id. at
828–30 (“The public function test requires that the private entity exercise powers which
are traditionally exclusively reserved to the state[.]”); id. at 829 (“The state compulsion


                                            21
continuing violation and equitable doctrines are unavailing. Huang, having previously

retained counsel, chose to pursue resolution of his dispute outside the courthouse. His

recent change in tack, after those efforts failed, came too late. Accordingly, the Court

dismisses the tardy claims.21

       B. No Private Cause of Action

               1. Mail Fraud & Wire Fraud

       The University Defendants correctly point out that neither the federal mail or wire

fraud statute is enforceable via a private cause of action. Plaintiff does not dispute

Defendants’ contention, but now insists that he intended only to plead a RICO conspiracy

claim, pursuant to 18 U.S.C. § 1961. Huang argues the fraud claims only as RICO

predicate offenses. Accordingly, the Court dismisses Counts III and IV to the extent they

suggest independent mail and wire fraud claims.

test requires that a state exercise such coercive power or provide such significant
encouragement” that the private actor‘s choice “is deemed to be that of the state.”); id. at
830 (The nexus test requires a “sufficiently close nexus between the state and the
challenged action . . . so that the” regulated entity’s action “may be fairly treated as” state
action.). This District, in other circumstances, has found the Defendant University’s
actions not fairly attributable to the state. See generally Raithatha v. Univ. of Pikeville,
No. 7:16-CV-251-EBA, 2017 WL 4583245, at *8 (E.D. Ky. Oct. 13, 2017). More
importantly, Plaintiff does not allege that any Defendant acted under color of state law
nor any facts that permit an inference that the private institution’s conduct was “fairly
attributable” to the state under any of the outlined tests. Plaintiff’s failure to plead one of
“the two essential elements to a § 1983 action” also justifies dismissal of Counts I & XII.
Parratt v. Taylor, 101 S. Ct. 1908, 1913 (1981), overruled on other grounds by Daniels v.
Williams, 106 S. Ct. 662, 664 (1986).
21
   In addition to the time-bar explained above, Plaintiff’s Title VI claim (Count X) fails to
state a claim against any individual Defendants. Title VI prohibits discrimination by “any
program or activity receiving Federal financial assistance.” 42 U.S.C. § 2000d. The
University is the only “entity allegedly receiving the financial assistance.” Buchanan v.
City of Bolivar, Tenn., 99 F.3d 1352, 1356 (6th Cir. 1996). Thus, Plaintiff cannot
plausibly allege Title VI claims against the individual Defendants. See Smith v. Spalding
Univ., No. 3:15-CV-00595-GNS, 2016 WL 3748522, at *2 (W.D. Ky. July 8, 2016)
(“The Sixth Circuit has held that individual defendants cannot be sued under Title VI.”
(citing Buchanan, 99 F.3d at 1356)).


                                              22
                2. FERPA

        Count VII alleges a FERPA violation pursuant to 20 U.S.C. § 1232g. DE 6 at ¶¶

79–81. FERPA, however, does not authorize a private cause of action. Gonzaga Univ. v.

Doe, 122 S. Ct. 2268, 2277 (2002) (“[T]here is no question that FERPA's nondisclosure

provisions fail to confer enforceable rights.”). Thus, Count VII fails to state a claim, and

the Court dismisses it pursuant to Rule 12(b)(6).

                3. Kentucky Constitution

        In addition to asserting the Fourteenth Amendment to the United States

Constitution, Plaintiff’s Count XII seeks compensation for due process violations under

“Articles 2 and 3 of the Kentucky Constitution.” DE 6 at ¶ 93. Neither Kentucky

statutory or common law permits a private cause of action for state constitutional

violations. See St. Luke Hosp., Inc. v. Straub, 354 S.W.3d 529, 536 (Ky. 2011) (“[W]e

hold that KRS 446.070 does not create a private right of action for violations of the state

constitution because our constitution is not a statute.”); id. at 537 (declining to “create a

new tort cause of action in Kentucky to provide money damages for constitutional

violations”). Accordingly, the Court dismisses the state law portion of Count XII for

failure to state a claim.

        C. RICO

        Plaintiff alleges a RICO conspiracy, per 18 U.S.C. § 1962(d), based on alleged

mail and wire fraud predicates. However, the Complaint alleges no actionable fraudulent

scheme, claims no agreement, and identifies no RICO-compensable property damage.

Because Huang fails to plausibly allege a single RICO predicate offense—much less a

racketeering-activity pattern or related conspiracy—Count V fails.




                                             23
       Section 1962(d) bars conspiracies to violate the § 1962(a-c) substantive

prohibitions. Presumably, though Huang does not identify a particular subsection,

Plaintiff relies on § 1962(c) as the basis for his conspiracy allegation.22 See DE 6 at ¶ 72.

A § 1962(c) violation has four elements: “(1) conduct (2) of an enterprise (3) through a

pattern (4) of racketeering activity.” Sedima, S.P.R.L. v. Imrex Co., 105 S. Ct. 3275, 3285

(1985). A “pattern of racketeering activity” is a “series of related predicates that together

demonstrate the existence or threat of continued criminal activity.” RJR Nabisco, Inc. v.

European Cmty., 136 S. Ct. 2090, 2096–97 (2016). “[R]acketeering activity” includes, in

relevant part, “any act which is indictable under” the mail or wire fraud statutes. 18

U.S.C. § 1961(1)(B). A RICO “pattern” must include “at least two” predicate offenses

within a ten-year period. 18 U.S.C. § 1961(5).

       RICO’s civil remedies provision, 18 U.S.C. § 1964, “provides a private right of

action for treble damages to any person injured in his business or property by . . . a

pattern of acts indictable as mail [or wire] fraud.” Bridge v. Phoenix Bond & Indem. Co.,

128 S. Ct. 2131, 2138 (2008). In turn, mail and wire fraud consist of:

       (1) a scheme or artifice to defraud; (2) use of the mails or interstate wire
       communications in furtherance of the scheme; and (3) intent to deprive a
       victim of money or property. United States v. Turner, 465 F.3d 667, 680
       (6th Cir. 2006); United States v. Daniel, 329 F.3d 480, 485 (6th Cir.2003).
       “A scheme to defraud is any plan or course of action by which someone

22
   Plaintiff’s allegations simply do not rationally fit into either of the other § 1962
prohibitions. See Anza v. Ideal Steel Supply Corp., 126 S. Ct. 1991, 1995 (2006) (Section
1962(a) “makes it unlawful for any person who has received income derived from a
pattern of racketeering activity ‘to use or invest’ that income ‘in acquisition of any
interest in, or the establishment or operation of,’ an enterprise engaged in or affecting
interstate or foreign commerce.”); H.J. Inc. v. Nw. Bell Tel. Co., 109 S. Ct. 2893, 2897
(1989) (Section 1962(b) “renders . . . civilly liable ‘any person’ . . . who acquires or
maintains an interest in or control of [an enterprise engaged in interstate commerce]
‘through a pattern of racketeering activity.’”).



                                             24
       intends to deprive another of money or property by means of false or
       fraudulent pretenses, representations, or promises.” United States v.
       Faulkenberry, 614 F.3d 573, 581 (6th Cir. 2010) (internal quotation marks
       and alterations omitted).

Slorp, 587 F. App'x at 264–65. For a proper conspiracy allegation, Plaintiff needed to

allege that the conspirators agreed to “to further an endeavor which, if completed, would

satisfy all of the elements of a substantive criminal offense[.]” Salinas v. United States,

118 S. Ct. 469, 477 (1997).

       Additionally, for the alleged predicate violations, Huang had to “state with

particularity the circumstances constituting fraud[.]” Fed. R. Civ. P. 9(b). To satisfy the

heightened Rule 9(b) pleading standard, Plaintiff needed to specify the “time, place, and

content of the alleged misrepresentation on which he or she relied; the fraudulent scheme;

the fraudulent intent of the defendants; and the injury resulting from the fraud.” Wall v.

Rental, No. 15-13254, 2016 WL 3418539, at *4 (E.D. Mich. June 22, 2016), aff'd sub

nom. Wall v. Michigan Rental, 852 F.3d 492 (6th Cir. 2017) (hereinafter Wall II); accord

Wall II, 852 F.3d at 496.

       Plaintiff’s RICO claim is fatally deficient in multiple respects. For starters, the

Complaint does not particularly allege any events that could qualify as predicate fraud

offenses. Plaintiff’s only specific fraud allegations, DE 6 at ¶¶ 66 & 69, are entirely

conclusory and do not identify any particular misrepresentation. The balance of the

Complaint contains two allegations that, in the Court’s view, arguably identify

misrepresentations. See id. at ¶¶ 18, 33. Yet, no allegation plausibly claims conduct

indictable as mail or wire fraud.

       First, the 2012 allegation—regarding Defendant Laurich’s purported false

accusation that Plaintiff was sleeping in class—does not involve the use of mails or



                                            25
interstate wire communications. See id. ¶ 18 (“in the presence of other students”).

Second, the November 2013 claim—regarding the Student Ethics Council’s misquotation

of Plaintiff’s Facebook post—is not attributed to any alleged co-conspirator or named

Defendant. Compare id. at ¶¶ 6–12 (naming Defendants), with ¶ 27 (identifying “R.

Jackie Do” as “president of the aforementioned Student Ethics Council”), and DE 6-3

(naming, in document containing alleged misrepresentation, Ryan Johnson and Tyler

Scott McMurry as “SEC Representative Counselor[s]”). Further, Huang wholly fails to

tie either misstatement to any actionable scheme under the mail- or wire-fraud rubrics—

i.e., a “plan or course of action by which someone intends to deprive another . . . of

money or property by means of false or fraudulent pretenses, representations, or

promises.” United States v. Daniel, 329 F.3d 480, 485 (6th Cir. 2003) (internal quotation

marks omitted); see also Monterey Plaza Hotel Ltd. P'ship v. Local 483 of Hotel

Employees & Rest. Employees Union, AFL-CIO, 215 F.3d 923, 927 (9th Cir. 2000) (“The

purpose of the mail fraud and wire fraud proscriptions is to punish wrongful transfers of

property from the victim to the wrongdoer, not to salve wounded feelings.”). In short,

Plaintiff did not particularly plead a single plausible fraud claim, much less an actionable

RICO “pattern.”

       Plaintiff’s failure to state a § 1962(c) claim necessarily dooms the conspiracy

count. See 18 U.S.C. 1962(d); see also Beck v. Prupis, 120 S. Ct. 1608, 1616 (2000)

(“[I]njury caused by an overt act that is not an act of racketeering or otherwise wrongful

under RICO . . . is not sufficient to give rise to a cause of action under § 1964(c) for a

violation of § 1962(d).”). Moreover, Plaintiff “pleaded the conclusory allegation that the

[D]efendants ‘conspired,’” without pleading “the elements of a conspiracy.” Craighead v.




                                            26
E.F. Hutton & Co., 899 F.2d 485, 495 (6th Cir. 1990).23 Huang’s failure to plead any

agreement between any Defendants to engage in RICO-violative conduct is also fatal. See

Pik-Coal Co. v. Big Rivers Elec. Corp., 200 F.3d 884, 890 n.10 (6th Cir. 2000) (“The

plaintiff's cryptic conspiracy allegation . . . omitted essential allegations detailing an

agreement to jointly undertake specific actions illegalized by RICO.”). Additionally,

Huang does not claim a loss of property proximately caused by any alleged fraud, as §

1964(c) requires. Bridge v. Phoenix Bond & Indem. Co., 128 S. Ct. 2131, 2141 (2008)

(“§ 1964(c) likewise requires the plaintiff to establish proximate cause in order to show

injury ‘by reason of’ a RICO violation.”).

       In sum, Huang did not adequately plead a RICO predicate, a § 1962(c) violation,

a § 1962(d) conspiracy, or a § 1964(c)-compensable injury. Count V falls well short of

clearing the Rule 9(b) or 12(b)(6) hurdles and, thus, the Court dismisses the claim.

IV.    AMENDMENT REQUEST

       Plaintiff, in his Response, requests leave to file an amended complaint if the Court

grants Defendants’ motions. The Court, for now, rejects the request. Because no motion

pends, Defendants have not had a formal opportunity to respond to the request. Further,

Plaintiff does not identify the nature of any proposed amendments. Thus, the Court is

unable to analyze the motion under the applicable standards. See, e.g., Fed. R. Civ. P.

15(a)(2) (providing that a party may amend its pleadings with the court’s leave, which

“[t]he court should freely give . . . when justice so requires.”); Foman v. Davis, 83 S. Ct.

227, 230 (1962) (Courts may deny amendment for a variety of reasons—“such as undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure


23
  This same deficiency applies as an alternative dismissal basis for Plaintiff’s § 1985
conspiracy claim.


                                             27
deficiencies by amendments previously allowed, undue prejudice to the opposing party

by virtue of allowance of the amendment, futility of amendment, etc.”). The record, at

this point, does not allow the Court to reach a reasoned decision on Plaintiff’s non-

specific amendment request—which is not, in its current form, a motion properly before

the Court. The Court notes, however, the Sixth Circuit’s instruction that a timely request

to amend, in response to potential dismissal, is a factor relevant to denying or freely

granting amendment. See Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 551–52 (6th

Cir. 2008). Further, Plaintiff already amended once. Thus, although the Court denies the

request for now, Plaintiff has leave to file a properly supported amendment motion,

compliant with any scheduling order.24

V.     CONCLUSION

       For all these reasons the Court ORDERS as follows:

               1. The Court GRANTS DE 8 and DISMISSES all claims against the

                  Defendant Presbyterian Church (U.S.A.), A Corporation, WITHOUT

                  PREJUDICE;

               2. The Court GRANTS DE 10 (consistent with the above rulings) and

                  dismisses Counts I, II, III, IV, V, VI, VII, VIII, IX, X, and XII of the

                  Amended Complaint (DE 6), as asserted against the University

                  Defendants, WITHOUT PREJUDICE; and

               3. The Court will issue a 26(f) meeting Order.

       This the 11th day of October, 2018.



24
   A motion should include a proposed amended complaint. See LR 7.1 (“[A] motion
must state with particularity the grounds for the motion, the relief sought, and the legal
argument necessary to support it.”).


                                             28
29
